DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/152,052, filed on 10 January 2014.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
As to claim 1, line 10 recites “display wiring is disposed close to the display area than the touch wiring.” and should recite “display wiring is disposed closer to the display area than the touch wiring.” For purposes of examination, the Office assumes that the claim intended to use the “close” terminology until a clarifying amendment is made.
As to claim 2-9, line 1 recites “The according to claim” and should recite “The driving circuit according to claim”. All the dependent claims rely upon independent claim 1 which recites “A driving circuit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first and second touch wiring" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No “second touch wiring” is previously claimed in claim 7 or independent claim 1 of which claim 7 depends upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2012/0262387 by Mizuhashi et al. (“Mizuhashi”).

As to claim 1, Mizuhashi discloses a driving circuit (Mizuhashi, Figure 1) used for a display device (Mizuhashi, display panel with a touch detection function 1, Figure 4) having a plurality of pixel electrodes (Mizuhashi, pixel electrodes 22, Figure 6) and a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 6, ¶ [0065]) facing the plurality of pixel electrodes in a display area, the driving circuit comprising:
touch wiring (Mizuhashi, AC drive signal VcomAC line, Figure 12) that is routed in a frame area located outside the display area and supplies an alternating current touch drive signal to the drive electrodes (Mizuhashi, The Vcom selection signal VCOMSEL indicates appropriate one of the DC drive signal VcomDC and the AC drive signal VcomAC to be supplied to the drive electrodes COML. ¶ [0080]); As shown in figure 12 of Mizuhashi, the VcomAC line is within the drive electrode driver 16 outside the display area.
display wiring (Mizuhashi, DC drive signal VcomDC line, Figure 12) that supplies a display drive voltage (Mizuhashi, The Vcom selection signal VCOMSEL indicates appropriate one of the DC drive signal VcomDC and the AC drive signal VcomAC to be supplied to the drive electrodes COML. ¶ [0080]); and
a plurality of switches (Mizuhashi, switches SW1 and SW2, Figure 12) conducting between at least one of the drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) and the touch wiring (Mizuhashi, AC drive signal VcomAC line, Figure 12) in a touch detection period (Mizuhashi, switch SW1 is turned on while a switch SW2 is turned off in a kth drive sub-section 53(k) relevant to the touch detection operation Figure 12, ¶ [0108]), and conducting between at least one of the drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) and the display wiring (Mizuhashi, DC drive signal VcomDC line, Figure 12)  in a display period, Mizuhashi teaches the switch SW2 is on for the display operation (Mizuhashi, ¶¶ [0108 and 0112]).
wherein the display wiring (Mizuhashi, DC drive signal VcomDC line, Figure 12) is disposed close to the display area than the touch wiring (Mizuhashi, AC drive signal VcomAC line, Figure 12). As shown in figure 6 of Mizuhashi, the drive electrodes COML are within the display area under the liquid crystal layer 6. As shown in figure 12 of Mizuhashi, the VcomDC line is close to the drive electrodes and therefore the display area.
	As to claim 6, Mizuhashi discloses the driving circuit 
wherein each of the drive electrodes is provided corresponding to one or more switches of the plurality of switches, As shown in figure 12 of Mizuhashi, the drive electrodes COML are connected to two switches, SW1 and SW2, in each group.
wherein the one or more switches provided for the drive electrode select either a connection between the drive electrode and the display wiring or a connection between the drive electrode and the touch wiring in a time-division manner (Mizuhashi, After start of one horizontal period (1H) at timing t0, the scan control section 51 of the drive electrode driver 16 changes the voltage of the Vcom selection signal VCOMSEL from the low level to the high level at timing t1 ((G) of FIG. 13). As a result, in the drive electrode driver 16, the switch SW1 is turned on while the switch SW2 is turned off in a kth drive sub-section 53(k) relevant to the touch detection operation, so that the AC drive signal VcomAC ((A) of FIG. 13) generated by the drive signal generation section 15 is applied as a drive signal Vcom(B(k)) to the drive electrodes COML defining the corresponding kth drive electrode block B(k) through the switch SW1 ((H) of FIG. 13). In each of the drive sub-sections 53 other than the kth drive sub-section 53(k), the switch SW1 is turned off while the switch SW2 is turned on, so that the DC drive signal VcomDC ((B) of FIG. 13) generated by the drive signal generation section 15 is applied to the drive electrodes COML defining the corresponding drive electrode block B through the switch SW2 ((H) of FIG. 13). Figures 12 and 13, ¶ [0091]).
	As to claim 7, Mizuhashi discloses the driving circuit 
wherein each of the switches is coupled to a corresponding drive electrode with a first connecting conductor and coupled to a corresponding piece of the first and second touch wiring with a second connecting conductor. As shown in figure 12 of Mizuhashi, the drive electrodes COML are connected to two switches, SW1 and SW2, in each group.
As to claim 8, Mizuhashi discloses the driving circuit
wherein the switches are divided into a plurality of switch groups that are provided corresponding to the drive electrodes, As shown in figure 12 of Mizuhashi, the drive electrodes COML are connected to two switches, SW1 and SW2, in each group.
wherein each of the switch groups includes a first switch (Mizuhashi, switch SW1, Figure 12) for applying a first voltage (Mizuhashi, AC drive signal VcomAC, Figure 12) to a corresponding drive electrode in the drive electrodes and a second switch (Mizuhashi, switch SW2, Figure 12) for applying a second voltage (Mizuhashi, DC drive signal VcomDC, Figure 12) to the corresponding drive electrode.
As to claim 9, Mizuhashi discloses the driving circuit
wherein the display wiring is provided with a direct-current voltage (Mizuhashi, DC drive signal VcomDC line, Figure 12), and the touch wiring is provided with an alternating-current voltage (Mizuhashi, AC drive signal VcomAC line, Figure 12).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, Mizuhashi (U.S. Pub. No. 2012/0262387) does not expressly disclose the driving circuit 
wherein the display device further comprises a first gate driver, a second gate driver, and a plurality of scan lines,
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines,
wherein the touch wiring includes first touch wiring on a first gate driver side and second touch wiring on a second gate driver side,
wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on a second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first touch wiring in a grade separation manner and a plurality of second scan lines that intersect with the second touch wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
Lin (U.S. Pub. No. 2010/0259512) teaches a display panel 
wherein the display device further comprises a first gate driver (Lin, left gate driver 303, Figure 3), a second gate driver (Lin, right gate driver 305, Figure 3), and a plurality of scan lines (Lin, plurality of scan lines G1-G8, Figure 3),
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines (Lin, the left gate driver 303 is directly disposed on one side (e.g. the left side) of the glass substrate of the pixel array structure 301 and coupled to odd scan lines of the plurality of scan lines G1.about.G8 within the pixel array structure 301 for providing a first scan signal sequentially to all of the odd scan lines of the plurality of scan lines G1-G8 within the pixel array structure 301… Furthermore, the right gate driver 305 is directly disposed on the other side (e.g. the right side) of the glass substrate of the pixel array structure 301 and coupled to even scan lines of the plurality of scan lines G1-G8 within the pixel array structure 301 for providing a second scan signal sequentially to all of the even scan lines of the plurality of scan lines G1-G8 within the pixel array structure 301. Figure 3, ¶¶ [0027 and 0028]),
Mizuhashi and Lin do not expressly teach
wherein the touch wiring includes first touch wiring on a first gate driver side and second touch wiring on a second gate driver side,
wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on a second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first touch wiring in a grade separation manner and a plurality of second scan lines that intersect with the second touch wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
The combination of Mizuhashi and Lin does not reasonably teach the two touch wirings on each side of the display area. The combination also does not teach the switches as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3-5, these claims are objected to for the same reasons as in claim 2 as they are dependent upon claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691